Citation Nr: 1813056	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-44 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.

2. Service connection for condition to account for lower back pains.

3. Service connection for left knee condition (problem).

4. Service connection for right knee condition (problem).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active duty from May 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that the Veteran initially requested a Board hearing on his September 2016 VA Form 9, Appeal to Board of Veterans' Appeal.  However, he subsequently withdrew his request for a hearing.  See Letter from Veteran received in February 2017.  Thus, no hearing was held with regard to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a condition to account for lower back pains and left and right knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level I hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSION OF LAW

A rating in excess of zero percent is not warranted for bilateral hearing loss.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86(a), Diagnostic Code (Code) 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the Veteran contends that the zero percent evaluation assigned from August 8, 2014 for his service-connected bilateral hearing loss is not adequate.  In other words, he contends that he is entitled to a higher evaluation for his bilateral hearing loss.  He bases that contention on what he claims is basically his poor hearing in public, his difficulty hearing others' voices during conversation, and his difficulty hearing the television and radio.  See VA Form 9, Appeal to Board of Veterans' Appeals received in September 2016.

The Board finds the most pertinent evidence regarding this claim to be the Veteran's statements and the report from the VA audio examination that the Veteran was afforded.  His medical records give no indication of the severity of his hearing loss.

The report from the February 2016 VA audio examination indicates that the Veteran's puretone threshold average in his right ear is 46 Hertz, and his Maryland CNC speech discrimination test score was 96 percent in that ear.  In his left ear, his puretone threshold average was 60, and his Maryland CNC speech discrimination test score was 94 percent.  Based on these findings, the Veteran has a Level I hearing impairment in his right ear and a Level II hearing impairment in his left ear, based on, and as described in, Table VI in 38 C.F.R. § 4.85.  This level of impairment in each respective ear merits a zero percent evaluation, according to relevant regulations.  See, e.g., 38 C.F.R. § 4.85, Table VII.

Although the Veteran argues, in essence, that he feels that he is entitled to a higher evaluation for his hearing loss based on his difficulty hearing during conversation and when watching television or listening to the radio, he has provided no evidence that his hearing loss is worse than as indicated by the results of the aforementioned audio examination.  He has not argued nor has he provided evidence that his puretone threshold average or speech discrimination score in either ear is worse than that set forth above.  His claims of difficulty hearing and having to turn up the volume while watching/listening to television and radio do not indicate, by themselves, that a higher evaluation is warranted.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  Furthermore, the results of the VA audio examination, as set forth above, are far more detailed than the Veteran's contentions are on the point of the severity of his hearing loss and those results also constitute competent medical evidence, whereas the Veteran's statements do not.  See 38 C.F.R. § 3.159(a).  Therefore, the examination report and the results set forth therein outweigh the Veteran's statements as to the severity of his hearing loss.

Accordingly, based on pertinent law and regulations, the Veteran is not entitled to an increased evaluation of his bilateral hearing loss.  See 38 C.F.R. § 4.85.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran's VA treatment records reflect his possible diagnosis with and treatment for bilateral knee and lumbar spine-related conditions.  The Veteran claims that these conditions either began or were aggravated during his active duty service.  See, e.g., VA Form 21-0958, Notice of Disagreement received in March 2016.  The Veteran's medical records do not clearly indicate of the etiology of those conditions, nor does any other competent medical evidence of record.  Thus, the Board finds that the Veteran should be afforded a VA examination for the purpose of obtaining an opinion on the etiology of his claimed back and bilateral knee conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, before the aforementioned examination is performed, the Veteran should be asked to identify all facilities that he has treated at for any of those conditions since his active duty service, releases for those facilities should be obtained as necessary, and any indicated records should be sought and obtained to the extent possible.  Any such records obtained should be associated with the Veteran's claims file and provided to the examiner for his or her review in connection with the above-mentioned examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all physicians and medical facilities that he has sought treatment from or at for his claimed lower back and knee conditions, at any point in time.  Obtain copies of the complete updated VA and private records of all evaluations and treatment that the Veteran has received, at any point in time, in relation to his lower back or knees, via the procedures outlined in 38 C.F.R. § 3.159(c).

2. After the above has been completed, schedule the Veteran for an appropriate VA medical examination to determine the etiology of the Veteran's claimed lower back and knee conditions.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

Specifically, the examiner is asked to address whether each of the Veteran's lower back and bilateral knee conditions are at least as likely as not (a 50 percent or greater probability) etiologically related to his active service.  In reaching an opinion, the examiner is specifically asked to consider that the Veteran left active service in April 1959 and that he claims that his knee conditions were aggravated in the military from carrying heavy objects for long distances and that his back pain began while he was on active duty.  If no diagnosis for one or more of these disorders can be made, this must be explained within the context of the record.  All opinions must be supported by a rationale.

3. After completing the above actions, and any other indicated development, the issue of service connection for a condition to account for lower back pains and left and right knee conditions must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


